Citation Nr: 0319592	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  03-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether the veteran is competent for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO which 
effectuated a November 2002 proposal that the veteran be 
rated as incompetent to handle disbursement of funds.  A 
notice of disagreement was received in February 2003 and the 
RO issued a statement of the case in May 2003.  A substantive 
appeal was received from the veteran in June 2003.

REMAND

In the June 2003 Substantive Appeal, the veteran the veteran 
indicated that he desired to have a hearing before a local 
hearing officer at the RO.  Although he had been previously 
been scheduled for such a hearing, he offered the reasons why 
he was unable to attend that earlier hearing.  The hearing 
was not rescheduled; however, in light of the veteran's 
recent request, the hearing should be rescheduled.  Moreover, 
since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. § 
20.700 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a local hearing 
with a Decision Review Officer at the RO, 
according to his June 2003 request for 
such a hearing.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




